Exhibit 10.11

THE OFFER AND SALE OF THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE. THIS NOTE AND ANY SECURITIES
ISSUABLE UPON THE CONVERSION HEREOF MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND SUCH LAWS
OR AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
INFINITY RESOURCES HOLDINGS CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.
CERTIFICATES REPRESENTING ANY SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE
SHALL INCLUDE A LEGEND TO SIMILAR EFFECT AS THE FOREGOING.

INFINITY RESOURCES HOLDINGS CORP. (IRHC)

CONVERTIBLE SECURED PROMISSORY NOTE

 

$11,000,000.00

  July 16, 2013

FOR VALUE RECEIVED, the undersigned, Infinity Resources Holdings Corp., a Nevada
corporation (the “Company”), promises to pay to the order of Brian Dick or his
registered assign (the “Holder”), the principal sum of Eleven Million Dollars
and No Cents ($11,000,000.00), or such other amount as shall then equal the
outstanding principal amount hereof and any unpaid accrued interest hereon, as
set forth below, which shall be due and payable on the earlier to occur of
(i) July 16, 2016 (the “Maturity Date”), or (ii) when declared due and payable
by the Holder upon the occurrence of an Event of Default (as defined below).
Payment for all amounts due hereunder shall be made by mail to the registered
address of the Holder or by wire transfer directly to Holder’s bank account.

The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder hereof, by the
acceptance of this Note, agrees:

1. Payment. All payments shall be made in lawful money of the United States of
America at the principal office of the Company, or at such other place as the
Holder hereof may from time to time designate in writing to the Company. Payment
shall be credited first to accrued interest due and payable and the remainder
applied to principal. Prepayment of principal, together with accrued interest,
may not be made except upon an Event of Default or as described below, when and
if declared by the Holder.

 

CONVERTIBLE SECURED PROMISSORY NOTE

Page 1 of 8



--------------------------------------------------------------------------------

The Company may, at any time, and from time to time, prepay the entire balance,
or any portion thereof, without penalty and without notice. Any partial payment
shall be charged against unpaid interest, then principal.

The principal ($11,000,000.00) or such other amount as shall then equal the
outstanding principal amount shall be due and payable in one installment
thirty-six (36) months after the last date on which the Note is fully and
completely executed by all Parties.

2. Security. This Note shall be an unsecured obligation of the Company;
provided, however, that in order to secure the obligations of the Company under
this Note, the Company shall cause Earth911, Inc., a Nevada corporation and
wholly owned subsidiary of the Company that owns 100% of the membership
interests in Quest Resources Management Group, LLC (“Quest”), to execute as of
even date herewith the Security and Membership Interest Pledge Agreement (the
“Security Agreement”).

3. Interest. Interest shall accrue on the unpaid principal of this Note at the
rate of seven percent (7%) per annum compounded annually (the “Initial Interest
Rate”) during the period beginning on the date of issuance of this Note and
ending on the date that the principal amount of this Note becomes due and
payable. Interest per annum shall be paid to Holder on a monthly basis on the
5th day of the month, with the first such interest payment due on September 5,
2013; provided, however, in the event that the aforesaid interest rate is
determined to be in excess of the highest rate of interest permitted under
applicable law, then the interest rate shall be deemed to have been reduced, as
of the effective date of this Note, to the highest rate of interest permitted
under applicable law and any payments made hereunder in excess of amounts
payable on account of interest due by reason of such reduced rate of interest
shall be applied to principal.

4. Events of Default. An “Event of Default” shall occur if:

(a) the Company shall default in the payment of the principal of or interest
payable on this Note, when and as the same shall become due and payable, whether
at maturity or otherwise and such default shall continue unremedied for sixty
(60) days after written notice to the Company and the Audit Committee of the
Company’s Board of Directors as provided herein and the failure of any payment
that has not been made has not been cured and the Company shall have complied
with Section 11 of that certain Securities Purchase Agreement, dated as of even
date herewith;

(b) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or of a substantial part of the Company’s respective
property or assets, under Title 11 of the United States Code, as now constituted
or hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law (any such law, a “Bankruptcy Law”), (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for a substantial part of the property or assets of the
Company, (iii) the winding up or liquidation of the Company; and such proceeding
or petition shall continue undismissed for sixty (60) days, or an order or
decree approving or ordering any of the foregoing shall be entered;

 

CONVERTIBLE SECURED PROMISSORY NOTE

Page 2 of 8



--------------------------------------------------------------------------------

(c) the Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under a Bankruptcy Law, (ii) consent to the institution
of or the entry of an order for relief against it, or fail to contest in a
timely and appropriate manner, any proceeding or the filing of any petition
described in clause (b), (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
a substantial part of the property or assets of the Company, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing.

5. Conversion; Additional Rights of Holder.

(a) Right to Convert.

(i) Conversion at Option of Holder. Subject to the terms and conditions of this
Section 5, during any such time any amount of the principal amount of this Note
and any interest accrued thereon remain outstanding, the Holder, in Holder’s
sole discretion, may elect to convert the unpaid principal amount of the Note
and any unpaid interest accrued thereon (collectively, “Note Obligations”) into
shares of the Company’s Common Stock at a price of $2.00 per share.

(ii) Conversion at Option of Company. Subject to the terms and conditions of
this Section 5, the Company, in the Company’s sole discretion, may elect to
convert the outstanding principal amount of this Note and any accrued interest
thereon (collectively, “Note Obligations”) into shares of the Company’s Common
Stock at a price of $2.00 per share during any time any amount of the principal
amount of this Note and any accrued interest thereon remain outstanding at any
time (1) after the two (2) year anniversary of the date hereof, (2) the
principal amount has been paid down by $5 million as a result of the first
capital raise, (3) the Common Stock of the Company trades on the Nasdaq Stock
Market, the New York Stock Exchange, or NYSE MKT, and (4) the Common Stock of
the Company has traded at four times the $2.00 conversion price, as adjusted for
any stock splits, reverse stock splits or both.

(b) Procedure for Conversion. Prior to the date of the conversion described in
Section 5(a) above, the Holder shall surrender this Note, duly endorsed, at the
office of the Company. The date of the conversion elected by the Holder shall be
referred to herein as the “Conversion Date.” As soon as practicable after the
Conversion Date, the Holder shall be entitled to receive a certificate or
certificates, registered in such name or names as the Holder may direct,
representing the Common Stock issuable upon conversion of the Note Obligations.
The issuance of Common Stock upon conversion of the Note Obligations shall be
made without charge to the Holder for any issuance tax in respect thereof,
provided that the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than that of the Holder. No fractional shares of
Common Stock shall be issued upon conversion of this Note. In lieu of the
Company issuing any fractional shares to the Holder upon the conversion of this
Note, the Company shall pay to the Holder the amount of any Note Obligations
that is not so converted.

 

CONVERTIBLE SECURED PROMISSORY NOTE

Page 3 of 8



--------------------------------------------------------------------------------

(c) Shares. The Company agrees to use its best efforts to take all action to
have a sufficient number of shares of Common Stock available after the date of
this Note in order to permit the conversion of all outstanding Note Obligations.
The Company covenants that all Common Stock that shall be so issued shall be
duly authorized, validly issued, fully paid and non-assessable by the Company,
not subject to any preemptive rights, and free from any taxes, liens and charges
with respect to the issue thereof. The Company will take all such action as may
be necessary to ensure that all such Common Stock may be so issued without
violation of any applicable law or regulation. The Company will execute a
standard form of Piggy Back Registration Rights Agreement subject to standard
underwriter cutbacks and any other terms and conditions set forth in the
standard agreement for such purposes used by the investment banking firm
selected by the Company to lead manage the Company’s first capital raise.

6. Suits for Enforcement.

(a) Upon the occurrence of any one or more Events of Default, the Holder of this
Note shall have the right and option to declare the outstanding principal, all
interest, and any other sums accrued on this Note to be, and this Note shall
thereupon become, forthwith due and payable, may proceed to protect and enforce
the Holder’s rights by suit in equity, action at law or by other appropriate
proceeding in aid of the exercise of any power granted in this Note, or may
proceed to enforce the payment of this Note, or to enforce any other legal or
equitable right it may have as a holder of this Note.

(b) The Holder of this Note may direct the time, method and place of conducting
any proceeding for any remedy available to itself.

(c) In case of any Event of Default, the Company will pay to the Holder such
amounts as shall be sufficient to cover the reasonable costs and expenses of
such Holder due to such Event of Default, including without limitation, costs of
collection and reasonable fees, disbursements and other charges of counsel
incurred in connection with any action in which the Holder prevails.

7. Audit Committee Oversight. The Audit Committee of the Company’s Board of
Directors shall have the sole authority and discretion to authorize payments due
and owing under this Note and to take any actions and make any and all decisions
related to this Note and the Security Agreement.

8. Notices. All notices (including other communications required or permitted)
under this Note must be in writing and must be delivered (a) in person, (b) by
registered, express or certified mail, postage prepaid, return receipt
requested, (c) by a generally recognized courier or messenger service that
provides written acknowledgement of receipt by the addressee, or (d) by
facsimile or other generally accepted means of electronic transmission with a
verification of delivery. Notices are deemed delivered at the earlier of the
date such notice is actually received by a party or three (3) days after such
notice is given. Notices to Holder and the Company must be given at the
addresses below (or at such other address or facsimile number for a party as
will be specified by like notice):

 

CONVERTIBLE SECURED PROMISSORY NOTE

Page 4 of 8



--------------------------------------------------------------------------------

If to Holder, to:

Brian Dick

6175 Main Street, Suite 420

Frisco, Texas 75034

Phone: (972) 464-0004

Fax: (972) 464-0015

E-mail: briand@questrmg.com

with a copy given in the manner

prescribed above, to:

Jordan, Houser & Flournoy, LLP

2591 North Dallas Parkway, Suite 408

Frisco, Texas 75034

Attention: Cynthia Hurley, Esq.

Phone: (972) 668-6810

Fax: (214) 618-9723

E-mail: churley@jhflegal.com

If to the Company or the Audit Committee of the Company’s Board of Directors,
to:

Infinity Resources Holdings Corp.

1375 North Scottsdale Road, Suite 140

Scottsdale, Arizona 85257

Attention: Chairman of the Board

Phone: (480) 729-6612

Fax: (480) 889-2660

E-mail: mas917@gmail.com

and

Infinity Resources Holdings Corp.

1375 North Scottsdale Road, Suite 140

Scottsdale, Arizona 85257

Attention: Chairman of the Audit Committee

Phone: (602) 300-8788

Fax: (602) 532-7469

E-mail: rmiller@swcapital.com

with a copy given in the manner

prescribed above, to:

Greenberg Traurig, LLP

2375 East Camelback Road, Suite 700

Phoenix, Arizona 85016

Attention: Robert S. Kant, Esq.

Phone: (602) 445-8302

Facsimile: (602) 445-8100

E-Mail: kantr@gtlaw.com

 

CONVERTIBLE SECURED PROMISSORY NOTE

Page 5 of 8



--------------------------------------------------------------------------------

9. Successors and Assigns. This Note shall inure to the benefit of and be
binding upon the successors and permitted assigns of the parties hereto. The
Holder may assign any of the Holder’s rights or obligations herein and the
rights are fully divisible.

10. Amendment and Waiver.

(a) No failure or delay on the part of the Company or the Holder in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The acceptance by the Holder at any time and from time to time of
partial payment on this Note shall not be deemed to be a waiver of any Event of
Default then existing. The remedies provided for herein are cumulative and are
not exclusive of any remedies that may be available to the Company or the Holder
at law, in equity or otherwise.

(b) Any amendment, supplement or modification of any provision of this Note, any
waiver of any provision of this Note and any consent to any departure by the
Company from the terms of any provision of this Note, shall be effective
(i) only if it is made or given in writing and signed by the Company and the
Holder and (ii) only in the specific instance and for the specific purpose for
which made or given.

11. Headings. The headings in this Note are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

12. GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.

13. Costs and Expenses. The Company hereby agrees to pay on demand all
reasonable out-of-pocket costs, fees, expenses, disbursements and other charges
(including but not limited to the fees, expenses, disbursements and other
charges of counsel to the Holder) of the Holder arising in connection with any
consent or waiver granted or requested hereunder or in connection herewith, and
any renegotiation, amendment, work-out or settlement of this Note or the
indebtedness arising hereunder.

 

CONVERTIBLE SECURED PROMISSORY NOTE

Page 6 of 8



--------------------------------------------------------------------------------

14. Waiver of Jury Trial and Setoff. The Parties hereby waive trial by jury in
any litigation in any court with respect to, in connection with, or arising out
of this Note or any instrument or document delivered pursuant to this Note, or
the validity, protection, interpretation, collection or enforcement thereof, or
any other claim or dispute howsoever arising, between the Company and the
Holder; and the Company hereby waives the right to interpose any setoff or
counterclaim or cross-claim in connection with any such litigation, irrespective
of the nature of such setoff, counterclaim or cross-claim except to the extent
that the failure so to assert any such setoff, counterclaim or cross-claim would
permanently preclude the prosecution of the same.

15. Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefits of the remaining provisions hereof.

16. Entire Agreement. This Note is intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter hereof. This Note supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

17. Further Assurances. The Company shall execute such documents and perform
such further acts (including, without limitation, obtaining any consents,
exemptions, authorizations or other actions by, or giving any notices to, or
making any filings with, any governmental authority or any other Person) as may
be reasonably required or desirable to carry out or to perform the provisions of
this Note.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

CONVERTIBLE SECURED PROMISSORY NOTE

Page 7 of 8



--------------------------------------------------------------------------------

INFINITY RESOURCES HOLDINGS CORP. By:  

/s/ Mitchell A. Saltz

Name: Mitchell A. Saltz Title:   Chairman of the Board

Signature Page to Convertible Secured Promissory Note (Dick)